Citation Nr: 0522441	
Decision Date: 08/17/05    Archive Date: 08/25/05	

DOCKET NO.  01-07 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder during the period 
from August 5, 1992 to June 30, 1997. 

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder during the period from July 1, 
1997 to July 6, 2000.   

3.  Entitlement to an effective date earlier than July 1, 
1997 for the assignment of a 70 percent evaluation for post-
traumatic stress disorder. 

4.  Entitlement to an effective date earlier than July 1, 
1997 for the award of a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1995 and August 2000 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

At the time of the aforementioned January 1995 rating 
decision, the RO granted service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder, effective 
from August 5, 1992.  The veteran timely appealed the 
assignment of that 30 percent disability evaluation for post-
traumatic stress disorder.  In January 1997, the issue of 
entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder was remanded to 
the RO for additional development.  In a decision of August 
2000, the RO assigned a 70 percent evaluation for service-
connected post-traumatic stress disorder, effective from July 
1, 1997.  The veteran subsequently expressed his disagreement 
with the assignment of that 70 percent rating.  The veteran 
additionally expressed disagreement with the effective date 
of the 70 percent evaluation for service-connected post-
traumatic stress disorder, and that issue was timely 
appealed.  

The Board notes that, at the time of the aforementioned 
August 2000 rating decision, the RO granted entitlement to a 
total rating based upon individual unemployability, effective 
from July 1, 1997.  The veteran once again expressed his 
disagreement with the effective date of the award of the 
total rating, and timely appealed that issue.  

In a rating decision of December 2002, the RO assigned a 100 
percent rating for post-traumatic stress disorder, effective 
from July 7, 2000.  

Based on a review of the file, it is unclear whether the 
veteran wishes to pursue the issue of entitlement to an 
effective date earlier than August 5, 1992 for the grant of 
service connection for post-traumatic stress disorder.  
Significantly, such entitlement was denied at the time of a 
Board decision in January 1997.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not currently before the Board.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action. 

Finally, this case was previously before the Board in 
December 2003, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  During the period from August 5, 1992 to June 30, 1997, 
which is to say, prior to July 1, 1997, the veteran's 
service-connected post-traumatic stress disorder was 
productive of no more than definite social and industrial 
impairment, and/or occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, or recent 
events).  



2.  During the period from July 1, 1997 to July 6, 2000, 
which is to say, prior to July 7, 2000, symptomatology 
attributable solely to the veteran's post-traumatic stress 
disorder was productive of no more than occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or an inability to establish and maintain 
effective relationships.  

3.  Prior to July 1, 1997, the veteran's service-connected 
post-traumatic stress disorder was not shown to be productive 
of severe social and industrial impairment, and/or 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or an inability to 
establish or maintain effective relationships.  

4.  Prior to July 1, 1997, the veteran's service-connected 
disabilities, consisting at that time of post-traumatic 
stress disorder, evaluated as 70 percent disabling, and 
chloracne, evaluated as 10 percent disabling, when taken in 
conjunction with his education and occupational experience, 
were insufficient to preclude his participation in all forms 
of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder during the period 
from August 5, 1992 to June 30, 1997 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.130, 4.132 and 
Part 4, Code 9411 (effective prior to and as of November 7, 
1996).  

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder during the period from 
July 1, 1997 to July 6, 2000 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130 and Part 4, Code 9411 
(2004).  

3.  An effective date earlier than July 1, 1997 for the 
assignment of a 70 percent evaluation for post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.130, and Part 4, Code 9411 
(2004).  

4.  An effective date earlier than July 1, 1997 for the award 
of a total disability rating based upon individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.400, 4.16 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.  

In the present case, in correspondence of March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by the VA, 
and the need for him to submit any further evidence in his 
possession which pertained to his claims.  

The veteran and his representative were also provided with a 
Statement of the Case and various Supplemental Statements of 
the Case which provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims.  By way 
of these documents, the veteran and his representative were 
also specifically informed of the cumulative evidence 
previously provided to the VA, or obtained by the VA on the 
veteran's behalf.  In point of fact, all of the 
aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting, and what evidence 
the VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the initial decision on appeal.  Moreover, the 
notice provided to the appellant in March 2004 was provided 
prior to the certification and return of the appellant's case 
to the Board, and the content of the notice fully comply with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes numerous VA 
treatment records and multiple VA examination reports.  Under 
the circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to him.  

Factual Background

In a Report of Contact dated on August 5, 1992, the veteran 
voiced his intention to file an informal claim of service 
connection for post-traumatic stress disorder and chloracne.  

On March 3, 1993, there was received the veteran's formal 
claim of service connection for a skin disorder (claimed as 
the residual of exposure to Agent Orange), as well as for 
post-traumatic stress disorder. 

Received in March 2003 were Vet Center records covering the 
period from August 1982 to September 1983, showing treatment 
during that time for post-traumatic stress disorder.  

Received in August 1993 were VA outpatient treatment records 
covering the period from October to December 1985, showing 
treatment during that time for psychiatric problems, and for 
various other unrelated medical difficulties.  

At the time of a VA psychiatric examination in September 
1993, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran stated that he attended the local Vet Center 
approximately 3 to 4 times per month for individual 
counseling.  Reportedly, the veteran had dropped out of 
school in the 11th grade due to family tensions, and later 
obtained a GED while in the Army.  While no real time was 
spent evaluating the veteran's neurological symptomatology, 
the veteran did claim to have crushed discs in both his 
cervical and lumbar spine.  By the veteran's own admission, 
this was one of the reasons he was unable to work.  
Reportedly, the veteran had not been employed regularly since 
1976, following an injury in 1973.  

When questioned regarding his complaints, the veteran 
reported problems with hyperarousal, as well as difficulty 
sleeping and nightmares.  Reportedly, in the past, the 
veteran had suffered from night sweats, though this was not 
currently a problem.  According to the veteran, he suffered 
from flashbacks.  However, in the opinion of the examiner, 
these were more in terms of "intrusive memories."  At the 
time of examination, the examiner was unable to identify a 
single incident which would qualify as a "traumatizing" 
stressor for post-traumatic stress disorder purposes.  
However, the examiner was nonetheless of the opinion that the 
veteran had seen enough "death and dying" to satisfy the 
criteria necessary for a DSM diagnosis of post-traumatic 
stress disorder. 

When further questioned, the veteran denied any difficulty 
with concentration.  While hypervigilance was still a 
problem, the veteran showed no diminished capacity to feel 
intimacy.  Moreover, while something of a loner, the veteran 
retained the ability to offer tenderness to his wife and 
children.  According to the examiner, there was no evidence 
of any distant avoiding or numbing symptomatology.  Intrusive 
memories were mostly centered around two buddies who had 
reportedly been "blown up" by claymore mines.  

On mental status examination, the veteran was alert and well 
oriented, though somewhat cautious.  He appeared clean and 
neat, and was neatly dressed.  The veteran's overall attitude 
was friendly.  At the time of examination, the veteran's mood 
was seen as neutral to nearly neutral, though he became angry 
when confronted with the examiner's opinion that he did not 
appear depressed.  The veteran's affect was full, and his 
speech was normal in rate, rhythm, and volume.  Thought 
associations were smooth, logical, and attached, and there 
was no evidence of any hallucinatory, delusional, or 
illusional ideation.  At the time of examination, the veteran 
denied both homicidal and suicidal ideation.  His memory was 
very good to excellent, and both judgment and insight were 
satisfactory.  Under the circumstances, the examiner was 
somewhat surprised that the veteran had been unable to obtain 
gainful employment since 1976.  The pertinent diagnosis was 
of probable post-traumatic stress disorder, with mild 
depression, anger, hypervigilance, and sleep irregularities.  
Also noted was the presence of a passive-aggressive 
personality disorder.  At the time of examination, the 
veteran's Global Assessment of Functioning score was 
"approximately 65 to 70 percent."  

At the time of a VA Social and Industrial Survey in September 
1993, the veteran complained of nightmares 4 to 5 times per 
week, resulting in his getting only 2 to 4 hours of sleep.  
According to the veteran, he often awoke with night sweats.  
Reportedly, the veteran suffered from flashbacks, which 
occurred several times per week.  Also noted were problems 
with an exaggerated startle response, such that the 
backfiring of a car could cause the veteran to "dive for 
cover."  According to the veteran, he had very few friends, 
and did not trust people.  Reportedly, while he was still 
depressed, recently, that depression had not been "quite as 
bad."  When questioned regarding his work history, the 
veteran stated that he had not worked for the past seven 
years due to a back injury.  In the opinion of the examiner, 
the veteran did suffer from some symptoms of post-traumatic 
stress disorder.  

VA outpatient treatment records covering the periods from 
September to December 1993, and from January to July 1994, 
show treatment during that time for various psychiatric 
problems.  

On VA psychiatric examination in September 1994, the examiner 
commented that he had previously examined the veteran in 
September 1993, at which time he found him to be suffering 
from post-traumatic stress disorder with mild depression and 
anger.  Lesser diagnoses included a passive-aggressive 
personality disorder, as well as a significant back injury 
which had occurred in 1973.  Reportedly, the veteran's 
lifestyle had remained essentially unchanged, though finances 
remained a "trouble" area.  

Notwithstanding the veteran's complaints of a bad back and 
finances, he seemed to be getting along reasonably well.  
Following the veteran's description of his flashbacks, it was 
the examiner's belief that he did not, in fact, experience 
such flashbacks.  The veteran stated that, 2 or 3 times per 
week, he suffered from night sweats.  Also noted were 
problems with an exaggerated startle response.  According to 
the veteran, he was hypervigilant, with somewhat "explosive" 
anger which he managed with medication.  

On mental status examination, the veteran was alert and 
clean, and made adequate contact.  Thought associations were 
intact, and the veteran readily completed goal ideas.  The 
veteran's mood at the time of examination was neutral.  He 
appeared to be under no undue stress, and there was no 
evidence of any hallucinatory, delusional, or illusional 
ideation.  At the time of examination, the veteran was 
neither suicidal nor homicidal.  His affect was good, and he 
appeared quite relaxed.  Following the veteran's description 
of his post-traumatic stress disorder symptomatology, it was 
impossible for the examiner to determine how much he had 
"learned" versus how much he had "experienced."  Overall, the 
veteran's thinking was smooth, logical, and intact, with no 
evidence of psychosis.  Judgment was satisfactory, as was 
insight.  Reportedly, the veteran's last gainful employment 
had been in the mid-1970's or earlier.  The pertinent 
diagnosis was chronic post-traumatic stress disorder, with a 
history of ongoing treatment for anger and depression.  Also 
noted was a passive-aggressive personality disorder.  The 
Global Assessment of Functioning score at the time of the 
veteran's examination was from 65 to 70.  

At the time of a VA Social and Industrial Survey, likewise 
conducted in September 1994, it was noted that the veteran's 
claims folder was available, and had been reviewed.  
According to the veteran, he continued to experience 
nightmares, sometimes twice a week, following which he would 
often wake up "sweaty."  Also noted were flashbacks on a 
daily basis, occurring sometimes 2 to 3 times per day, and 
lasting for "a minute or so."  According to the veteran, he 
had a very strong startle reaction.  Significantly, according 
to the veteran, his current medication had assisted with his 
sleep. 

When further questioned, the veteran complained that he was 
still depressed, though his medication had helped him.  No 
suicidal or homicidal ideation was present, and the veteran 
had been better able to "hold his anger in."  According to 
the veteran, his wife was working, while he was a "house 
husband," taking care of his 12- and 13-year-old children.  
When questioned, the veteran stated that he had not put in 
for Social Security disability, even though he had a "bad 
back" in addition to post-traumatic stress disorder.  In the 
opinion of the evaluating social worker, there had been 
"little change" in the veteran's status from that of a year 
earlier.  Currently, he still suffered from post-traumatic 
stress disorder, which appeared in some way related to his 
combat experiences. 

In a rating decision of January 1995, the RO granted service 
connection (and a 30 percent evaluation) for post-traumatic 
stress disorder, effective from August 5, 1992, the date of 
receipt of the veteran's "informal" claim.  

Received in August 1996 were Vet Center records dated in 
January 1982 and March 1983, which records included an 
Employability Evaluation Report.  

In a decision of January 1997, the Board granted service 
connection for chloracne, claimed as secondary to Agent 
Orange exposure.  That same decision denied entitlement to an 
effective date earlier than August 5, 1992 for a grant of 
service connection for post-traumatic stress disorder, and 
remanded for additional development the issue of entitlement 
to a disability evaluation in excess of 30 percent for post-
traumatic stress disorder.  

In a rating decision of March 1997, the RO effectuated the 
Board's January 1997 grant of service connection for 
chloracne, and assigned a noncompensable evaluation, 
effective from August 5, 1992.  

On VA psychiatric examination in April 1997, it was noted 
that the veteran had a GED, and had completed three years of 
college.  According to the veteran, he had been a "house 
parent" for the past 12 years.  When further questioned, the 
veteran stated that he had last worked "for a salary check" 
"at a sanitary dump in Mapleton in 1981," working three days 
per week.  When questioned regarding his psychiatric history, 
the veteran stated that he had undergone "zero 
hospitalizations" for post-traumatic stress disorder, or any 
other psychiatric issue.  Rather, he had received outpatient 
treatment on an intermittent basis since approximately 1982.  

On mental status examination, the veteran was fairly 
cooperative, and seemed responsive to the examiner's 
questions.  The veteran's appearance was casual, and he 
seemed casual both about his hygiene and grooming.  Motor 
behavior was calm and within normal limits throughout the 
course of the examination.  Noted at the time was that the 
veteran made intermittent eye contact, and showed something 
of a delayed response latency with regard to questions.  
Otherwise, his speech patterns were normal for rate, volume, 
and tone.  The veteran's conscience appeared to be well 
oriented, and there was no evidence of any clouding or 
thought disorder.  Memory functions appeared intact for both 
recent and remote memory, and there was no evidence of 
blocking.  Noted at the time of examination was that the 
veteran's mood was mildly dysphoric, and characterized by 
subjective complaints of depression.  The veteran's thinking 
appeared essentially on track, and he was both logical and 
coherent in his responses to questions.  Judgment was rated 
as poor, with a remote history of extreme impulsiveness and 
disregard for social convention.  The veteran's insight into 
the nature of his present difficulties appeared average or 
above, most probably the result of years of individual and 
group counseling.  

In the opinion of the examiner, the veteran's range of (post-
traumatic stress disorder) symptoms included most all of 
those in the DSM-IV listing, which is to say, flashbacks, 
constriction of emotional responsiveness, nightmares, 
hypervigilance, social isolation, emotional numbing, 
substance abuse problems, etcetera.  According to the 
examiner, it was difficult to say what portion of the 
veteran's current mild to moderate symptoms of post-traumatic 
stress disorder were the result of his Vietnam experiences as 
opposed to later civilian experiences.  However, in the 
opinion of the examiner, the veteran's current rating for 
post-traumatic stress disorder was "appropriate."  The 
pertinent diagnosis noted was mild to moderate, delayed onset 
post-traumatic stress disorder.  Also noted was a passive-
aggressive personality disorder, as well as a history of back 
surgery in September 1973 following an industrial accident.  
The Global Assessment of Functioning score at the time of the 
veteran's psychiatric evaluation was 67.  

On VA dermatologic examination in May 1997, the veteran 
complained of a rash involving his buttocks, as well as his 
back, chest, abdomen, and extremities.  Complaints consisted 
of stinging and burning, as well as a little soreness or 
tenderness.  

On physical examination, there was noted the presence of 
folliculitis of the veteran's back, with the lower back 
somewhat worse than the upper back.  A few comedones were 
present, though the veteran's problem was one basically of 
deep papules and pustules.  On the veteran's upper back and 
nuchal area there were hypopigmented scars from either an 
acneiform process or excoriations.  The same process was 
present, although of a somewhat more superficial character, 
over the veteran's lower abdomen in the frictional area of 
his belt and underwear.  The same process was also present to 
some degree on the veteran's thighs, and to a greater degree 
on his forearms, where there were present follicular papules 
and pustules, but no other significant lesions.  The 
pertinent diagnosis was folliculitis, acneiform in type, 
affecting the veteran's torso, anterior and posterior 
buttocks, thighs, and upper extremities, as well as the 
forearm/wrist area.  

At the time of a VA Social and Industrial Survey on July 1, 
1997, it was noted that the veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
veteran stated that his sleep pattern continued to be an 
issue.  Also noted were problems with night sweats, as well 
as an easy startle response.  According to the veteran, he 
was hypervigilant, and therefore experienced difficulty in 
crowds.  Also noted were problems with anger, as well as 
depression, withdrawal, and an inability to motivate one's 
self.  

When further questioned, the veteran stated that he 
functioned as a house parent, and basically fluctuated 
between "being productive to being totally unproductive."  
Reportedly, the veteran had few outside friendships, with 
most of his friends having been those he met at the local Vet 
Center.  According to a previous social and industrial 
survey, the veteran did not work due to back pain.  When this 
was mentioned to the veteran, the veteran commented that, 
while his back pain contributed to his inability to work, it 
was in fact "a small portion" of his problem.  Reportedly, 
the veteran had been unemployed since the 1970's because he 
was unable to relate to his work environment and the people 
in it.  Apparently, this involved explosive behavior, as well 
as a depressive attitude.  According to the veteran, in the 
1970's, he found out that he was not able to work, following 
which he injured his back on a job.  According to the 
examiner, the veteran felt that his mental/emotional issues 
were primary in his inability to work, and that his back was 
secondary up until the time of recent surgeries.  

In the opinion of the examining social worker, the veteran 
continued to suffer significantly from post-traumatic stress 
disorder and depression.  In that regard, he continued to be 
hypervigilant, with difficulty in being around people, a 
situation which was basically unchanged since his last 
review.  Apparently, it became obvious to the veteran that 
his ability to function in the workplace was not good, and he 
continued to believe that it would not be easy for him to 
sustain work.  According to the social worker, the veteran 
did not appear to be employable, and his fluctuations in 
mood, etcetera, appeared to substantiate that assessment.  In 
the opinion of the examining social worker, the veteran 
continued to suffer from severe post-traumatic stress 
disorder which was unlikely to change.  While taking 
medication and undergoing counseling at the Vet Center, the 
best the veteran was able to do was still "not very good."  
Rather, the veteran continued to suffer from mental/emotional 
issues, in addition to frustration at not being able to 
function to the degree that he would like.  In the opinion of 
the examining social worker, the veteran's ability to be 
employed in the community was marginal, and "probably 
improbable to impossible based on his presentation and level 
of emotional pain."  

Received in September 1997 were VA outpatient treatment 
records covering the period from May 1994 to August 1997, 
showing treatment during that time for post-traumatic stress 
disorder, and for other unrelated medical problems.  In an 
entry of May 1994, the veteran was described as less 
depressed, with a stable mood.  Somewhat later, in June 1997, 
the veteran was described as neither suicidal nor homicidal, 
with only a slightly dysphoric mood.  

Received in March 1998 were Vet Center records covering the 
period from October 1995 to March 1998, showing treatment 
during that time for various psychiatric problems.  

At the time of a VA psychiatric examination on July 7, 2000, 
it was noted that the veteran's claims folder was available, 
and had been reviewed.  When questioned, the veteran stated 
that he had "last worked for pay" in either 1974 or 1975.  
Mental status examination revealed the veteran to be 
cooperative, though dressed in casual clothing with unkempt 
and/or poor personal hygiene.  Motor behavior was essentially 
within normal limits, and the veteran's stream of 
consciousness appeared to be clear and oriented, if 
occasionally tangential.  Memory functioning for recent and 
remote memory was intact, with no overt evidence of blocking 
for any specific content.  Speech was on task, and the 
veteran appeared able to track the examiner's questions 
without difficulty.  The veteran's mood at the time of 
evaluation appeared apathetic, perhaps a symptom of his 
depression.  When questioned, the veteran endorsed numerous 
depressive features, including feelings of sadness, 
occasional crying episodes, chronic sleep disturbance, 
variable appetite, and withdrawal from social and 
recreational activities.  Currently, the veteran admitted to 
no suicidal intent or plan.  The veteran's thought processes 
appeared to be essentially within normal limits, with the 
exception of occasional rambling or tangential self-reports.  
There was no evidence of delusions, hallucinations, 
grandiosity, or other gross indicators of serious underlying 
psychopathology.  The veteran's insight into the nature of 
his post-traumatic stress disorder appeared present and 
adequate, though likely the result of many years of extensive 
outpatient psychotherapy.  

Under the A cluster of symptoms for post-traumatic stress 
disorder, it was noted that the veteran's stressors had been 
well documented in the record.  Under the B cluster of post-
traumatic stress disorder symptoms, there was evidence of 
recurrent and intrusive ideation about Vietnam.  Under the C 
cluster of symptoms, the veteran was avoidant of thought, 
feelings, and conversations about Vietnam, and was generally 
socially withdrawn.  Under the D cluster of symptoms, the 
veteran exhibited chronic sleep disturbance, for which he had 
taken medication in the form of antihistamines and 
antidepressants.  Noted at the time of examination was that 
the veteran's social functioning appeared to represent 
moderate to severe disability.  With regard to occupational 
functioning, the veteran had been chronically unemployed, 
providing caretaking services domestically for approximately 
14 years.  Currently, there was no recent conventional work 
history.  The pertinent diagnosis was of delayed onset post-
traumatic stress disorder, moderate to severe in proportion.  
Also noted was a dysthymic disorder, secondary to chronic 
post-traumatic stress disorder and anxiety state, which was 
controlled with antidepressant medications.  Other 
disabilities included hepatitis C, a history of back surgery, 
diverticulosis, and chloracne.  The Global Assessment of 
Functioning score assigned the veteran's psychiatric 
symptomatology was 34.  In the opinion of the examiner, the 
veteran displayed disturbances in judgment and thinking, with 
extreme hypervigilance and obsessive concerns, as well as a 
disturbance in mood.  

Received in August 2000 were VA outpatient treatment records 
covering the period from September 1995 to July 2000, showing 
treatment during that time for psychiatric problems, and for 
other unrelated medical difficulties. 

In a rating decision of August 2000, the RO granted a 70 
percent evaluation for post-traumatic stress disorder with 
depression, effective from July 1, 1997.  That same rating 
decision additionally granted a total disability rating based 
upon individual unemployability, once again effective from 
July 1, 1997.  Finally, a 10 percent evaluation for the 
veteran's service-connected chloracne was granted, effective 
from May 2, 1997, the date of a VA dermatologic examination.  

During the course of an RO hearing in April 2002, the veteran 
and his spouse offered testimony in support of the veteran's 
current claims.  

Received in May 2002 were Vet Center records covering the 
period from March 1998 to April 2002, showing treatment 
during that time for various psychiatric problems.  

In a rating decision of December 2002, the RO granted a 100 
percent schedular evaluation for service-connected post-
traumatic stress disorder, effective from July 7, 2000, the 
date of a VA psychiatric examination.  

During the course of a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2003, the veteran and 
his spouse offered testimony in support of his claims for 
increased ratings and earlier effective dates.  

Analysis

The veteran in this case seeks an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder 
during the period from August 5, 1992 to June 30, 1997, which 
is to say, prior to July 1, 1997, the date of assignment of a 
schedular 70 percent evaluation for service-connected post-
traumatic stress disorder.  In addition, the veteran seeks 
entitlement to an effective date earlier than July 1, 1997 
for the assignment of that 70 percent evaluation for post-
traumatic stress disorder.  

In that regard, disability evaluations are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  

In the present case, in a rating decision of January 1995, 
the RO granted service connection (and a 30 percent 
evaluation) for post-traumatic stress disorder, effective 
from August 5, 1992, the date of receipt of the veteran's 
"informal" claim for service connection.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period. 

The Board notes that, effective November 7, 1996, the 
schedular criteria for the evaluation of service-connected 
mental disorders underwent revision.  In a precedent opinion 
of the VA Office of the General Counsel, it was held that, 
when a provision of the VA Rating Schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board must determine whether the intervening 
change is more favorable to the veteran, and, if the 
amendment is more favorable, apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000). 

Pursuant to those laws and regulations in effect prior to 
November 7, 1996, a 30 percent evaluation for service-
connected post-traumatic stress disorder is warranted where 
the ability to establish or maintain effective or favorable 
relationships with people is definitely impaired, and where 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
definite industrial impairment.  A 50 percent evaluation, 
under those same laws and regulations, is in order where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and where 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired, 
and that psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).  

Under the current schedular criteria in effect for the 
evaluation of service-connected psychiatric disorders, a 30 
percent evaluation is warranted where there is occupational 
and social impairment, with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss 
(such as forgetting names, directions, or recent events).  A 
50 percent evaluation, under those same laws and regulations, 
requires evidence of occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as:  
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; and/or difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation requires evidence of deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or an inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).  

Based on the aforementioned, it is clear that, during the 
period in question, which is to say, prior to July 1, 1997, 
the veteran's service-connected post-traumatic stress 
disorder was not more than 30 percent disabling under either 
the "old" or "amended" schedular criteria for the evaluation 
of that disability which became effective November 7, 1996.  
In point of fact, at the time of a VA psychiatric examination 
in September 1993, the veteran was described as alert and 
well oriented in all spheres, with a full affect, and speech 
which was normal in rate, rhythm and volume.  His thought 
associations were smooth, logical, and intact, and there was 
no evidence of either suicidal or homicidal ideation.  At the 
time of examination, the veteran's memory was "very good to 
excellent."  Judgment and insight were described as 
satisfactory, and the veteran's concentration was "very 
good."  In the opinion of the examiner, the veteran was 
suffering from probable post-traumatic stress disorder, with 
only mild depression.  Significantly, the Global Assessment 
of Functioning score assigned at the time of examination was 
from 65 to 70.  

The Board observes that, at the time of a Social and 
Industrial Survey conducted in September 1993, the veteran 
was felt to be suffering from "some" symptoms of post-
traumatic stress disorder.  However, on subsequent VA 
psychiatric examination in September 1994, the veteran was 
once again alert, with thought associations which were 
intact, and no evidence of hallucinatory, delusional, or 
illusional ideation.  Once again, there was no evidence of 
either suicidal or homicidal ideation.  The veteran's affect 
was good, and his thinking smooth, logical, and intact.  
Judgment and insight were, as previously noted, satisfactory.  
Once again, the Global Assessment of Functioning score 
attributable to the veteran's service-connected post-
traumatic stress disorder was between 65 and 70.  

The Board notes that, as recently as April 1997, the veteran 
has been described as exhibiting normal motor behavior, as 
well as speech patterns which are normal for rate, volume, 
and tone.  While on examination at that time, the veteran 
exhibited only intermittent eye contact, he was alert and 
well oriented, with no evidence of clouding or any thought 
disorder.  Both recent and remote memory functions were 
intact, and there was no evidence of any blocking.  While the 
veteran's judgment was, admittedly, somewhat poor, his 
insight into the nature of his current difficulties appeared 
to be average or above.  In the opinion of the examiner, the 
veteran suffered from mild to moderate symptoms of post-
traumatic stress disorder, consistent a Global Assessment of 
Functioning score of 67.  

Not until July 1, 1997, did the veteran exhibit psychiatric 
symptomatology consistent with an increased, which is to say, 
70 percent evaluation.  Significantly, during the course of a 
VA Social and Industrial Survey conducted at that time, the 
veteran was described as suffering "significantly" from post-
traumatic stress disorder/depression, characterized by a 
continuing struggle to maintain consistency in his 
mental/emotional stability.  Noted at the time were problems 
with sleep, as well as night sweats, an easy startle 
response, and hypervigilance.  Also noted were problems with 
depression, withdrawal, and an inability to motivate himself.  
According to the examining social worker, in addition to the 
veteran's mental/emotional issues, he continued to suffer 
from frustration at not being able to function to the degree 
that he would like.  

The Board observes that, throughout the period in question, 
the veteran's Global Assessment of Functioning (GAF) scores 
ranged from 65 to 70, with a score of 67 on VA psychiatric 
examination in April 1997.  Global Assessment of Functioning 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), page 32].  In pertinent part, a GAF 
of 31 to 40 indicates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41 to 50 indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  A GAF of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupation, or school 
functioning.  A GAF of 61 to 70 indicates some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  

Under the circumstances, the Board is of the opinion that, 
for the period from August 5, 1992 to June 30, 1997, which is 
to say, prior to July 1, 1997, the veteran's post-traumatic 
stress disorder was productive of no more than definite 
social and industrial impairment.  At no time during that 
period was the veteran's post-traumatic stress disorder 
symptomatology productive of the "considerable" or "severe" 
impairment requisite to the assignment of an increased 
evaluation under those laws and regulations in effect prior 
to November 7, 1996.  Nor was there evidence of the flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, suicidal ideation, or obsessional rituals requisite 
to the assignment of an increased evaluation under the 
"amended" schedular criteria for the evaluation of service-
connected mental disorders.  Under the circumstances, an 
initial evaluation in excess of 30 percent for post-traumatic 
stress disorder prior to July 1, 1997 is not warranted.  

Regarding the issue of an effective date earlier than July 1, 
1997 for the assignment of a 70 percent evaluation for post-
traumatic stress disorder, the Board notes that, pursuant to 
the provisions of 38 U.S.C.A. § 5110(a) (West 2002), "unless 
specifically provided otherwise in this chapter...a claim for 
increase(d) compensation...shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a) 
(West 2002).  Section 5110(b)(2) then "specifically provides 
otherwise" by stating as follows:  "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, if the application is received within one year 
from such date."  38 U.S.C.A. § 5110(b); see also 38 C.F.R. 
§ 3.400(o)(1)(2) (effective date of award of increased rating 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim); Swanson v. West, 12 
Vet. App. 442, 447 (1999); Hazan v. Gober, 10 Vet. App. 511, 
520 (1997). 

Put somewhat more simply, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
the date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2004). 

As noted above, not until July 1, 1997 was the veteran 
awarded a 70 percent evaluation for service-connected post-
traumatic stress disorder.  That determination was based in 
large part on a VA Social and Industrial Survey conducted on 
that date, which showed symptomatology consistent with such 
an evaluation.  The veteran now seeks an effective date prior 
to July 1, 1997 for the award of that 70 percent evaluation.  
However, as alluded to in the above discussion, prior to July 
1, 1997, symptomatology attributable to the veteran's 
service-connected post-traumatic stress disorder was no more 
than 30 percent disabling.  By definition, therefore, a 70 
percent evaluation may not be awarded prior to that date 
(i.e., July 1, 1997).  This is because the veteran's 
"entitlement" to a 70 percent evaluation for post-traumatic 
stress disorder "arose" no earlier than that time.  Under the 
circumstances, an effective date earlier than July 1, 1997 
for the assignment of a 70 percent evaluation for post-
traumatic stress disorder must be denied. 

Turning to the issue of an evaluation in excess of 70 percent 
for post-traumatic stress disorder during the period from 
July 1, 1997 to July 6, 2000, the Board notes that, at the 
time of the aforementioned VA Social and Industrial Survey on 
July 1, 1997, the veteran stated that, as a result of 
medication he had received for depression, he felt "less 
explosive."  VA outpatient and Vet Center records, while 
showing ongoing treatment for the veteran's psychiatric 
problems, showed no evidence of symptomatology sufficient to 
warrant the assignment of a greater than 70 percent 
evaluation.  This is to say that, prior to July 7, 2000, 
there was no evidence that the veteran suffered from total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and/or memory loss for the 
names of one's close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 and Part 4, Code 9440 (2004).  

The Board notes that, at the time of the aforementioned VA 
psychiatric examination on July 7, 2000, the veteran's mood 
was apathetic, and characterized by depression.  The veteran 
endorsed numerous depressive features, including feelings of 
sadness, occasional crying episodes, chronic sleep 
disturbance, and a variable appetite, as well as withdrawal 
from social and recreational activities.  In the opinion of 
the examiner, the veteran's social functioning was 
representative of moderate to severe disability.  From an 
occupational standpoint, the veteran had been chronically 
unemployed, providing caretaking services domestically for 
approximately 14 years.  Significantly, the veteran's Global 
Assessment of Functioning score, which had been in the mid-
sixties, had decreased to 34.  

Based on the aforementioned, it is clear that, not until July 
7, 2000 did the veteran exhibit symptomatology commensurate 
with a greater than 70 percent evaluation for post-traumatic 
stress disorder.  Under the circumstances, an evaluation in 
excess of 70 percent for post-traumatic stress disorder 
during the period from July 1, 1997 to July 6, 2000 is not 
warranted.  

Finally, turning to the issue of entitlement to an effective 
date earlier than July 1, 1997 for the award of a total 
disability rating based upon individual unemployability, the 
Board notes that total disability ratings for compensation 
may be assigned where the schedular rating for the service-
connected disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  Moreover, total disability ratings may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2004).  

In the present case, the service-connected disability 
primarily responsible for the veteran's unemployability is 
his post-traumatic stress disorder.  While for the period in 
question, service connection was (and continues to be) in 
effect for chloracne, there is no indication that, as a 
result of that disability, the veteran has suffered any 
adverse effect on his employment.  As noted above, not until 
July 1, 1997, with the assignment of a 70 percent evaluation 
for post-traumatic stress disorder, did the veteran meet the 
schedular requirements necessary to the assignment of a total 
disability rating based upon individual unemployability.  On 
that date, a VA Social and Industrial Survey showed that the 
veteran continued to "suffer significantly" 


from his post-traumatic stress disorder/depression, and that 
his ability to function in the workplace was "not good."  In 
the opinion of the examining social worker, due to his 
fluctuations in mood, etcetera, the veteran did not appear to 
be employable.  Rather, he continued to suffer from severe 
post-traumatic stress disorder such that his ability to be 
employed in the community was marginal, and probably 
"improbable to impossible."  

The veteran argues that he was, in fact, unemployable due to 
service-connected post-traumatic stress disorder well before 
July 1, 1997.  In fact, the veteran has argued that his 
"unemployability" began as early as the 1970's, at which time 
he ceased regular employment.  

The Board concedes that, prior to July 1, 1997, the veteran 
may in fact have suffered from some adverse impact upon his 
ability to sustain regular employment.  However, by his own 
admission, a not insignificant portion of that adverse impact 
was the result of a nonservice-connected back disability.  
Not until July 1, 1997, during the course of the 
aforementioned social and industrial survey, did the veteran 
state that, in his opinion, his mental/emotional issues were 
"primary" in his inability to work, with his back 
constituting only a "small portion" of the problem.  
Moreover, as previously noted, not until July 1, 1997 did the 
veteran meet the schedular requirements for assignment of a 
total disability rating based upon individual 
unemployability.  

Based on a review of the entire evidence of record, the Board 
is of the opinion that, prior to July 1, 1997, the veteran's 
service-connected disabilities, in and of themselves, when 
taken in conjunction with his education and occupational 
experience, were insufficient to preclude his participation 
in all forms of substantially gainful employment.  
Accordingly, a total disability rating based upon individual 
unemployability prior to that date must be denied.  



ORDER

An initial evaluation in excess of 30 percent for post-
traumatic stress disorder during the period from August 5, 
1992 to June 30, 1997 is denied. 

An evaluation in excess of 70 percent for post-traumatic 
stress disorder during the period from July 1, 1997 to July 
6, 2000 is denied.  

An effective date earlier than July 1, 1997 for the 
assignment of a 70 percent evaluation for post-traumatic 
stress disorder is denied.  

An effective date earlier than July 1, 1997 for the award of 
a total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


